DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Table 7-2 on page 14 and Table 7-3 on page 15 contain the following word “specificityity”. 
Appropriate correction is required.
Claim Objections
5.	Claims 8-18 are objected to because of the following informalities:  the phrase “kit using for the method according to claim1” is grammatically incorrect.  Appropriate correction is required.
6.	Claim 9 is objected to because of the following informalities:  the phrase “wherein the kit comprising” is grammatically incorrect.  Appropriate correction is required.
7.	Claim 19 is objected to because of the following informalities:  the phrase “kit using for the method according to claim 2, wherein the kit comprising the primer set” is grammatically incorrect.  Appropriate correction is required.
8.	Claim 20 is objected to because of the following informalities:  the phrase “kit using for the method according to claim 3, wherein the kit comprising the primer set” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 10, 12, 13, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	A) Claims 10, 12, 13, 15, 16 and 18 require PCR reagents, including polymerase, reaction vessels, buffers, dNTPs and MgCl2 to have a level of bacterial DNA contamination of less than 10 fg. However, Applicant did not describe any reagents with such property, therefore Applicant was not in possession of the invention as claimed.
	B) Claim 17 is drawn to a kit to a kit comprising a primer set, wherein the kit comprises an enzyme for PCR, wherein the kit further comprises at least one of a pH buffer, dNTP, MgCl2 and a vessel for measurement, wherein dNTP is chemically modified for hot start PCR.
	Applicant did not describe any dNTPs which are modified to enable hot start PCR, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 8, 19 and 20 recite kits comprising primer sets, therefore one or more oligonucleotides complementary to target sequences. Claims 9. 10 and 18 recite an enzyme for PCR; claims 11-13 recite additional components such as buffer, dNTPs, MgCl2 and vessel for measurement; claim 14 recites a fluorochrome, and claims 15-17 recite properties of the different components. The relationship of the kit components is not specified except for claim 13, which requires individual packaging of the components, therefore, the oligonucleotides might be present together with the enzyme or separate from them. Therefore, the claims are directed to two products of nature, namely, oligonucleotides which are nucleic acids and an enzyme for PCR.
Regarding the test for subject matter eligibility, the flowchart steps are analyzed below.
Step 1: Yes. The claims are drawn to a statutory category, i.e., a product. 
Step 2A: Yes. The claims are directed to a natural product, i.e., nucleic acids and enzymes.
Step 2B: No. The claims do not recite additional elements that amount to significantly more than the judicial exception.
As stated above, the claims do not require that the oligonucleotides be combined with the enzyme or other kit components.
Further, as stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other elements of the kit are well-understood, routine and conventional in the art and are not required to be combined with each other. 
In conclusion, claims 8-20 are not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2009/0061446 A1; published Marched 2009; cited in the IDS), Suzuki et al. (US 2009/0035767 A1; published February 2009; cited in the IDS) and Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999; cited in the IDS) as evidenced by GenBank Accession No. J01859 (1995; cited in the IDS).
	The claims 5 and 7 require primer pair 2) and additional three primer pairs. The following primer pairs were examined: SEQ ID NO: 43 + SEQ ID NO: 50 (primer pair 2), SEQ ID NO: 15 + SEQ ID NO: 16 (from primer set 1); SEQ ID NO: 51 + SEQ ID NO: 52 (from primer set 3) and SEQ ID NO: 53 + SEQ ID NO: 57 (from primer set 4).
To facilitate discussion of the sequence relationships, all of the sequences are aligned to GenBank Accession No. J01859 (the results of BLAST search are provided with this office action). 
SEQ ID NO: 43

    PNG
    media_image1.png
    279
    814
    media_image1.png
    Greyscale

SEQ ID NO: 50

    PNG
    media_image2.png
    285
    809
    media_image2.png
    Greyscale

SEQ ID NO: 15

    PNG
    media_image3.png
    230
    630
    media_image3.png
    Greyscale

SEQ ID NO: 16

    PNG
    media_image4.png
    236
    639
    media_image4.png
    Greyscale

SEQ ID NO: 51

    PNG
    media_image5.png
    278
    809
    media_image5.png
    Greyscale

SEQ ID NO: 52

    PNG
    media_image6.png
    294
    819
    media_image6.png
    Greyscale

SEQ ID NO: 53

    PNG
    media_image7.png
    286
    798
    media_image7.png
    Greyscale

SEQ ID NO: 57

    PNG
    media_image8.png
    291
    789
    media_image8.png
    Greyscale

Therefore the instantly claimed primers amplify the following regions of E. coli 16S rRNA:
i) primers with SEQ ID NO: 43 + SEQ ID NO: 50: bp 331-539,
ii) primers with SEQ ID NO: 15 + SEQ ID NO: 16: bp 42-345;
iii) primers with SEQ ID NO: 51 + SEQ ID NO: 52: bp 519-805,
iv) primers with SEQ ID NO: 53 + SEQ ID NO: 57: bp 780-960.

A) Regarding claims 1-7, Niimi et al. teach primer pairs for amplification of pathogenic bacteria, selected from conserved regions of bacterial 16S rRNA ([0025]-[0026], [0030]-[0031]). Niimi et al. teach performing PCR reaction on bacterial genomic DNA and detection of bacteria by detecting amplification products ([0057]-[0076]). Alignment of the primers of Niimi et al. with GenBank Accession No. J01859 is shown below (the results of BLAST search are provided with this office action).
Niimi et al. SEQ ID NO: 19

    PNG
    media_image9.png
    280
    821
    media_image9.png
    Greyscale

Niimi et al. SEQ ID NO: 20

    PNG
    media_image10.png
    278
    794
    media_image10.png
    Greyscale

Niimi et al. SEQ ID NO: 17

    PNG
    media_image11.png
    228
    646
    media_image11.png
    Greyscale

Niimi et al. SEQ ID NO: 18

    PNG
    media_image12.png
    299
    803
    media_image12.png
    Greyscale

Niimi et al. SEQ ID NO: 21

    PNG
    media_image13.png
    285
    838
    media_image13.png
    Greyscale

Niimi et al. SEQ ID NO: 22

    PNG
    media_image14.png
    290
    802
    media_image14.png
    Greyscale

Niimi et al. SEQ ID NO: 23

    PNG
    media_image15.png
    287
    799
    media_image15.png
    Greyscale

Niimi et al. SEQ ID NO: 24

    PNG
    media_image16.png
    292
    800
    media_image16.png
    Greyscale

Therefore the primers of Niimi et al. would amplify the following regions of E. coli 16S rRNA ([0031]). 
i) primers with SEQ ID NO: 19 + SEQ ID NO: 20: bp 336-534; the primer with SEQ ID NO: 19 is identical to the primer with SEQ ID NO: 43 between bp 336-349; the primer with SEQ ID NO: 20 is identical to SEQ ID NO: 50 between bp 524-534;
ii) primers with SEQ ID NO: 17 + SEQ ID NO: 18: bp 8-345; the primer with SEQ ID NO: 18 is 100% identical to the primer with SEQ ID NO: 16;
iii) primers with SEQ ID NO: 21 + SEQ ID NO: 22: bp 519-805; the primer with SEQ ID NO: 21 is 100% identical to the primer with SEQ ID NO: 51; the primer with SEQ ID NO: 22 is 100% identical to SEQ ID NO: 52;
iv) primers with SEQ ID NO: 23 + SEQ ID NO: 24: bp 780-960; the primer with SEQ ID NO: 23 is 100% identical to the primer with SEQ ID NO: 53; the primer with SEQ ID NO: 24 is 100% identical to SEQ ID NO: 57.
B) Niimi et al. do not teach primers comprising SEQ ID NO: 15, SEQ ID NO: 43 or SEQ ID NO: 50.
C) Regarding claims 1-7, Suzuki et al. teach universal bacterial primers with sequences of SEQ ID NO: 1-12 ([0013]-[0018]). As can be seen from the BLAST alignment below, SEQ ID NO: 3 of Suzuki et al. comprises SEQ ID NO: 15 and is 3 bp longer on the 5’ end:

    PNG
    media_image17.png
    226
    669
    media_image17.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to have used primers equivalent in function and location to the primers of Niimi et al. selected from the same region of bacterial 16S rRNA sequence.
In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of bacteria, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al. invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to provide primers with the best detection properties by using the primers of Niimi et al. as a base in order to improve detection of bacteria.

17.	Claims 8, 9, 11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2009/0061446 A1; published Marched 2009; cited in the IDS), Suzuki et al. (US 2009/0035767 A1; published February 2009; cited in the IDS) and Weiner et al. (Biotechniques, vol. 44, pp. 701-704, 2008).
	A) Regarding claims 8, 9, 11, 14, 19 and 20, Niimi et al. teach primer sets for amplification of bacterial DNA and PCR reaction mixtures containing fluorescent dye, therefore they inherently teach a reaction containing a polymerase, dNTPs, buffer and MgCl2 ([0035]-[0037]; [0063]-0065]).
	Regarding claims 8, 9, 11, 14, 19 and 20, Suzuki et al. teach kits comprising primer sets for PCR amplification of specific regions of bacterial 16 S rRNA ([0017]-[0018]). Suzuki et al. teach Taq DNA polymerase and reagents necessary for PCR ([0031]; [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reagents for bacterial detection by the methods of Niimi et al. and Suzuki et al. into a reagent kit. The motivation to do so is provided by Weiner et al. (page 701, third and fourth paragraphs):
	"In its simplest form, a kit consists of more than one component and a set of instructions. How do we define a kit in the molecular biology universe? We would propose that a kit be operationally defined as comprising: (i) a set of one or more reagents having variable input materials; (ii) instructions that guide the individual researcher to perform the same reaction on the input materials; (iii) transformation of the input materials; and (iv) the obtaining of identical end-results each time the input material is the same. Characteristics of a good kit include ease of use, clear instructions, a good troubleshooting guide, a rapid protocol, and, of course, reliability and reproducibility. A kit may be very complicated (for example, a complete genome sequencing kit), or as simple as a DNA ligation kit containing a few reagents and controls.
A kit for site-directed mutagenesis would be an obvious example of a complex kit. Less evidently, a buffer sold with a restriction enzyme could also be considered a kit, if it includes a set of instructions for using it. In the early days of molecular biology, many restriction enzymes were originally sold without their associated buffers. Researchers made their own buffers, a different solution for each enzyme (universal buffer and low-, medium-, and high-salt buffers are more recent inventions) (1). And if the researchers used good laboratory procedures, they needed to first test the buffers, enzymes, and DNA for proper digestion. Today, standardized buffers supplied with enzymes—and prepackaged reagent kits generally—have eliminated the need for users to control quality.”
Therefore one of ordinary skill in the art at the time of the invention would have realized that providing all necessary reagents in a kit provided users with the assurance of quality and reproducibility of results.
18.	Claims 10, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2009/0061446 A1; published Marched 2009; cited in the IDS), Suzuki et al. (US 2009/0035767 A1; published February 2009; cited in the IDS) and Weiner et al. (Biotechniques, vol. 44, pp. 701-704, 2008) as applied to claims 8, 9, 11 and 14 above, and further in view of Tabata et al. (US 2012/0094296 A1; published April 2012; cited in the IDS) and Champlot et al. (PLOS ONE, vol. 5, e13042, pp. 1-15, 2010).
	A) Niimi et al. and Suzuki et al. teach PCR using Taq polymerase, but do not teach the polym,erase or other PCR reagents having bacterial contamination of less than 10 fg or 10 fg/l.
	B) Regarding claims 10, 12, 13, 15, 16 and 18, Tabata et al. teach detection of microorganisms in biological samples by PCR using a thermostable DNA polymerase (such as Taq polymerase) with bacterial DNA contamination of less than 10 fg ([0013]-[0029]; [0066]-[0072]; [0146]-[0150]; [0153]; [0192]-[0206]; [0333]-[0343]; [0466]-[0481]; [0506]-[0508]; [0639]-[0645]).
	Tabata et al. teach that detection limit of E. coli using the Taq polymerase is 10 fg ([0481]).
	Regarding claims 10, 12, 13, 15, 16 and 18, Champlot et al. teach that PCR reagents, including polymerase, buffer, dNTPs and other solutions can contain DNA contamination which might produce false positive amplification results and describe decontamination protocols for PCR reagents (page 1; page 2, first paragraph; page 4, paragraphs 4-7; page 5-10; page 11, paragraphs 1-3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PCR reagents with a DNA contamination level below 10 fg in the kit of Niimi et al., Suzuki et al. and Weiner et al., as suggested by Tabata et al. Champlot et al. provide detailed analysis of decontamination procedures to ensure that all of the PCR reagents are free of DNA contamination, as summarized in Fig. 4. As stated by Champlot et al. (page 11, fifth and sixth paragraph):
	“In summary, using a quantitative approach, we tested a large number of previously described decontamination agents and developed a decontamination procedure that can be used for highly sensitive and efficient PCR systems. Importantly, we tested decontamination using a sensitive qPCR approach targeting small DNA fragments (as small as 73 bp), which allows analysis of highly degraded samples. To remove most of the contaminating DNA contained in PCR reagents, we propose UV-irradiation in a UV-crosslinking device for 10 minutes at shortest distance possible to the UV source. This procedure can be easily and routinely applied to batches of reagents, which can then be stored at -20 °C for later use. Primers, dNTPs and the Taq polymerase, however, cannot be UV-irradiated and require another decontamination treatment
using a heat-labile ds-specific DNase. Our results show that UV-irradiation of the PCR buffer for 10 minutes removes 99–99.9% of possible contaminants. Hl-dsDNase® destroys 99–99.9% of the contamination although the treatment of the Taq DNA polymerase allows merely a 99% decontamination level when performed in conditions that ensure nuclease inactivation without affecting significantly the Taq polymerase. Thus, this easily applicable protocol ensures that at least 99% of any kind of contaminating DNA molecules contained in the PCR reagents are degraded. Since reagents are mostly contaminated with small quantities of exogenous DNA, this should reduce the probability of contamination by the reagents to a negligible minimum.
We conclude that the use of the UVD-decontamination procedure significantly reduces the number of false positives due to contaminating DNA of human or animal origin in PCR
reagents. It greatly improves the reliability of the results obtained from samples containing minute quantities of target DNA when it is coupled with enzymatic carry-over decontamination, physical containment and strict experimental procedures and the use of bleach to decontaminate working surfaces and equipment. Thus, the procedure proves to be an important progress in the areas of forensic genetics, wildlife and ancient DNA research of species that are prone to contaminate reagents, i.e., humans and some domestic animals such as pigs, cows, and presumably also in pathogen detection.”
19.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            June 29, 2022